                               Case 19-11993                Doc 19-4              Filed 06/12/19             Page 1 of 1                  Loan Number: 5781
                                                                                                                                Preparation Date:06/06/2019
                                                                                                                                 Prepared By: DileepkumaVe




                                                     MFR Post-Petition Payment History for Filing


Loan Information
Loan Number                     5781
Debtors Name - 1                CRUTCHFIELD, KAREN
Debtors Name - 2                -
Property Address                626 CHARRAWAY RD
Property State                  MD


Bankruptcy Information
Bankruptcy Case #               19-11993
Filing Date                     02/15/2019
Person filing                   KAREN CRUTCHFIELD
Number of previous filings      1


Post Petition Default Information
Post petition due date          04/01/2019
Post petition amount due                                        $2,152.71
Escrow Shortage                                                     $0.00
Suspense                                                           ($0.43)
Total Post petition due                                         $2,152.28


Post Petition Payment History
      Post Pmt Rcpt                 Post Due Dt Pd           Mo $ Due                 $ Received                            Comments
03/30/2019                   03/01/2019                                 $717.57                $718.00
Due                          04/01/2019                                 $717.57                    $0.00
Due                          05/01/2019                                 $717.57                    $0.00
Due                          06/01/2019                                 $717.57                    $0.00
Total Due                                                          $2,870.28                               Total Pmts Due
Total Received                                                                                 $718.00                                          $2,152.71




                                                                             Page 1
